PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $6,959.70 for the sale and delivery to the respondent of biomedical material and equipment.
*360As the respondent’s Answer admits the validity and amount of the claim, and states that sufficient funds remained in its appropriation for the fiscal year in question from which the obligation could have been paid, the Court makes an award to the claimant in the amount requested.
Award of $6,959.70.